Citation Nr: 1824834	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.   

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg and knee disability.  

4.  Entitlement to service connection for a left leg and knee disability, to include as secondary to service-connected residuals of right ankle derangement and sprain.  

5.  Entitlement to a disability evaluation in excess of 20 percent for residuals of right ankle derangement and sprain.  




REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied reopening the claims for to service connection for a neck disability, a back disability, and a right leg and knee disability for lack of new and material evidence.  The rating decision also reopened the claim for service connection for a left leg and knee disability and denied the claim on the merits, and continued a 20 percent rating for residuals of right ankle derangement and sprain.  

This case was last before the Board when it was remanded to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  The Veteran appeared before the undersigned VLJ at a Travel Board hearing at the RO in January 2017.  A transcript of that hearing is associated with the electronic claims file.  

The issues of service connection for a neck disability, a back disability, a right and left leg and knee disability, and an increased rating for service-connected residuals of right ankle derangement and sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied service connection for neck, back, and bilateral knee and leg disabilities.  

2.  In August 2011, the RO determined that new and material evidence had been received to reopen the claim for a left leg and knee disability, but then denied the underlying claim on the merits.   

3.  In August 2011, the RO determined that new and material evidence had not been received to reopen a claim for service connection for a neck, back, and right leg and knee disability.  

4.  The evidence received since the March 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for neck, back, and bilateral knee and leg disabilities.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection for neck, back, and bilateral knee and leg disabilities is final.  38 U.S.C. § 7105 (West 2003); 38 C.F.R. § 3.105 (2003).  

2.  The evidence received subsequent to the March 2003 rating decision is new and material, and the issue of service connection for neck, back, and bilateral knee and leg disabilities is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

As this current decision grants the Veteran's claim to reopen previously denied service connection claims, and obligates the RO to further assist the Veteran in the development of the underlying claims, there is no prejudice to the Veteran in proceeding with adjudicating solely the matter of new and material evidence to reopen the claims.  

II.  Claim to Reopen

In a March 2003 rating decision, the RO denied service connection for neck, back, and bilateral knee and leg disabilities.  The Veteran did not timely disagree with that decision and it became final.  38 U.S.C. § 7105 (West 2003); 38 C.F.R. § 3.105 (2003).  The Veteran applied to reopen the claims in August 2010 and submitted additional evidence.  The RO denied reopening the claim in an August 2011 decision stating that the new evidence was not material to the underlying claims related to service connection for neck, back, and right leg and right knee disabilities.  The RO granted the petition to reopen the claim for left leg and knee disability in the same August 2011 rating decision.  The Veteran filed timely notice of disagreement in March 2012 specifying disagreement with the back, neck, right leg and knee decision in response to the August 2011 rating decision.  The RO issued an SOC again denying reopening of the claims for service connection for neck, back, and right leg and knee disability; and granting reopening for a left leg and knee disability and denying the underlying claim on the merit.  The Veteran filed a timely Form VA-9 in July 2014 in response to the SOC from June 2014 checking the box for "all issues" on the SOC.  The RO certified the current appeal to the Board with a Form VA-8 in September 2014.  

In reviewing the August 2011 decision, the Board has determined that a new and material evidence analysis is proper for the issues on appeal, as they were clearly adjudicated by the March 2003 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the neck, back, and bilateral knee and leg disabilities issues before proceeding to adjudicate the underlying merits of the claims.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final March 2003 rating decision.  

The March 2003 rating decision denied the claims for service connection for neck, back, and bilateral knee and leg disabilities for a lack of evidence that these claimed disabilities were shown in the service treatment records (STRs) related to the fall down a hillside, and that any current diagnoses for these conditions are too remote from service to be connected to any contended injuries in service.  

In response to this, the Veteran submitted evidence which should be considered both new and material as it goes directly to the reasons for which the Veteran's claim was disallowed in March 2003.  Treatment records have opinions from medical providers in October 2014 concluding that the Veteran's neck condition may be related to the same fall as the service-connected shoulder, as well as a December 2016 opinion relating the same for the Veteran's back condition.  A November 2015 treatment note indicated that the medical provider concluded that the Veteran was favoring his right leg due to the service-connected residuals of right ankle derangement, affecting his left knee and leg.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional evidence of record constitutes new and material evidence to reopen the claims for entitlement to service connection for neck, back, and bilateral knee and leg disabilities.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the neck, back, and bilateral knee and leg disabilities claims, i.e. whether the Veteran's current conditions are related to active service, or a result of service-connected disabilities, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied neck, back, and bilateral knee and leg disabilities claims claims.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


ORDER

The petition to reopen the claims for neck, back, and bilateral knee and leg disabilities claims is granted, and to that limited extent, the appeal is granted.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

Although the claim for service connection for neck, back, and right leg and knee disabilities have been reopened by the Board, the RO has not adjudicated the claims on the merits.  Generally, where the Board reopens a claim, but the RO did not, the case must be remanded for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Additionally, although the RO did reopen the claim for left leg and knee disability, it denied the claim on the merits, and the Veteran has since submitted additional evidence.  Therefore, before the RO adjudicates the merits of the Veteran's claims for service connection for neck, back, and bilateral leg and knee disabilities, further development is warranted.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2017).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

The Veteran has submitted medical evidence indicating a connection between active service and current conditions for his back and neck.  In an October 2014 treatment note, a VA treatment provider indicated that the Veteran's neck condition, referred to as a "neck injury," was likely related to the Veteran's incident in service which resulted in service connection for the shoulder.  Additionally, in a December 2016 treatment note, a VA treatment provider indicated that the Veteran's back condition, noted as degenerative disc disease of the lumbar spine, was likely related to the Veteran's incident in service which resulted in service connection for the shoulder.  The specific neck and back conditions to which these providers are referring are unclear.  Additionally, the December 2016 treatment note indicated that the Veteran's fall in service also brought on flare-ups of a congenital abnormality in the back, but did not explain further.  As congenital defects are not eligible for service connection, further development is required to determine the condition referenced.  

In a November 2015 treatment note, a treatment provider concluded that the Veteran's service-connected right ankle disability was causing him to favor his right leg when he walked, worsening the pain and symptoms in his left knee.  The provider diagnosed bilateral knee pain and early degenerative disc disease of the bilateral knees.  

The Veteran should be afforded a VA examination for his claimed neck, back, and bilateral knee and leg conditions.  The Veteran has submitted evidence of diagnoses, or possible diagnoses, of the neck, back, and bilateral knees, as well as treatment notes relating these conditions to active service or to service-connected disabilities.  The Board finds that the Veteran has met the low threshold outlined in McLendon.  20 Vet. App. at 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, seek any additional outstanding medical records and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination for the bilateral knees and legs.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should report the ranges of motion (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

For any knee or leg condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that any knee or leg disorder(s) was caused by the Veteran's active service? 

(b)  Is it at least as likely as not (i.e. 50 percent probability) that any knee or leg disorder(s) was caused by or aggravated by the Veteran's service-connected right ankle disability, or any other service-connected disability?  

(c)  Include an evaluation of the current level of severity of the Veteran's service-connected residuals of right ankle derangement.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of bilateral knee and leg disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Schedule the Veteran for a VA examination for the spine (cervical and thoracolumbar).  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should report the ranges of motion (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

For any spine condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that any spine disorder(s) was caused by the Veteran's active service? 

(b)  Is it at least as likely as not (i.e. 50 percent probability) that any spine disorder(s) was caused by or aggravated by the Veteran's service-connected disabilities?  

(c)  Include a reference in the opinion to the treatment note dated October 2014 connecting the Veteran's neck condition to the fall in active service.  

(d)  Include a reference in the opinion to the treatment note dated December 2016 connecting the Veteran's back condition to the fall in active service.  

(e)  Does the Veteran have a congenital spinal condition?  (As mentioned by December 2016 treatment provider.)  If the Veteran has a congenital spinal condition, please explain how it is or is not separate from any other spinal conditions diagnosed.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of spinal disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


